DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over  TOYODA AUTOMATIC LOOM WORKS [JPS62140330A] (hereafter “Toyoda”) in view of  Uchida [US 2013/0021121].
Claim 1, Toyoda  discloses an electromagnetic relay [paragraph  0001] comprising: an electromagnet device including a coil [1] and configured to move the moving contact from one of the closed position or the open position to the other position by having a magnetic flux generated by the coil when an electric current flows through the coil [paragraph 0001 lines 73-76, although the contacts are not disclosed, the operation of the coil discloses the movement of the contact by generating or removing a current from the excitation coil]; a regeneration unit [6/7/8/9] including a switch [90] and a load [61], the load [61] being connected to the switch [90] and configured to consume power when an electric current flows through the load [paragraph 001, lines 210-213], the regeneration unit being connected to the coil [1]; and a control unit [5/91] configured to control ON/OFF states of the switch, a regenerative current coming from the coil flowing through the 
	Toyoda fails to teach that the relay comprises a fixed contact; a moving contact movable from a closed position where the moving contact is in contact with the fixed contact to an open position where the moving contact is out of contact with the fixed contact, and vice versa.
	Uchida teaches that a relay [figure 1] can be controlled by an electronic control unit (ECU) [not shown; paragraph 0047], wherein the relay comprises 
comprises a fixed contact [14]; a moving contact [25] movable from a closed position where the moving contact is in contact with the fixed contact to an open position where the moving contact is out of contact with the fixed contact, and vice versa [paragraphs 0003, 0006 and 0065].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the relay structure of Uchida in the electromagnetic relay of Toyoda as this is a well-known relay structure to one of ordinary skill in the art and simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
Claim 2, Toyoda as modified disclose the electromagnetic relay of claim 1, wherein Toyoda further discloses that the switch [90] is connected to the load [61] in parallel [figure 2], the regeneration unit [6/7/8/9] further includes a diode [7] that is connected in series to a parallel circuit of the switch and the load [figure 2], a cathode of the diode is to be connected to a high-potential line between the power supply [+V] and the coil [1], and the regeneration unit [6/7/8/9] is connected to the coil in parallel [figure 2].
Claim 6, Toyoda as modified discloses the electromagnetic relay of claim 1, wherein Uchida teaches that the electromagnet device further includes: a mover [16/10/21/23] configured to move along with the moving contact [25]; a yoke [17] configured to allow the magnetic flux generated by the coil [15] to pass therethrough [paragraph 0051]; and a stator [18], attractive force being produced between the mover and the stator by the magnetic flux generated by the coil, the attractive force causing the mover to move [paragraphs 0051 and 0054].
Claim 5, Toyoda as modified discloses the electromagnetic relay of claim 1, wherein Toyoda further discloses that the switch [90] is connected to the load [61] in parallel, and the control unit [5/91] is configured to turn the switch ON when the coil is in the energized state and turn the switch OFF when the coil is in the non-energized state [paragraph 001, lines 81-94].
Claim 7, Toyoda as modified discloses the electromagnetic relay of claims 1, wherein Toyoda further discloses that the load [61]  includes a resistor [figure 2].
Claim 8, the method of controlling an electromagnetic relay is obvious in the product structure of claim 1 as described above by Toyoda in view of Uchida.



Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837